Citation Nr: 0627331	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease, left knee, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for heart disability, 
to include atherosclerotic heart disease with recurrent 
atrial fibrillation.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 2005, it was remanded to the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) for additional 
development.  The case is now before the Board for final 
appellate consideration.

As part of its April 2005 remand, the Board noted that the 
veteran had raised a claim of entitlement to a total 
disability evaluation based on individual unemployability.  
by letter dated in February 2006, the veteran specifically 
stated that he did not desire to pursue such a claim.  
Further, because the veteran's present combined service-
connected disability ratings do not meet the threshold 
requirements for a total rating, the Board presently finds 
the record ready for appellate review.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  


FINDINGS OF FACT

1.  Degenerative joint disease, left knee, is manifested by 
diffuse tenderness; pain; active flexion up to 50 degrees, 
with discomfort from 10 to 50 degrees; passive flexion up to 
115 degrees, with discomfort from 20 to 115 degrees; extra 
fatigability; pain on movement; disturbance of motion; and 
interference with sitting, standing, and weight bearing due 
to pain; but no swelling, redness, warmth, subluxation, 
instability, or abnormalities of the patellar, bursa, or 
meniscus.

2.  Atrial fibrillation was not incurred, or aggravated, by 
any incident of active military service. 

3.  There is no evidence of current atherosclerotic heart 
disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease, left knee, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 
5256, 5257, 5258, 5259, 5260, 5261.

2.  The criteria for the establishment of service connection 
for heart disability, to include atherosclerotic heart 
disease with recurrent atrial fibrillation, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In January 2003, the RO granted service connection for 
degenerative joint disease, left knee, with an initial 
disability rating of 10 percent, and denied service 
connection for heart disability, to include atherosclerotic 
heart disease with recurrent atrial fibrillation.  In 
December 2005, the RO increased the initial disability rating 
for degenerative joint disease to 30 percent.

By letters dated July 2002, August 2002, August 2005, and 
June 2006, the RO fully provided notice of elements of the 
evidence required to substantiate claims for service 
connection for degenerative joint disease, left knee; for 
service connection for heart disability, to include 
atherosclerotic heart disease with recurrent atrial 
fibrillation; and for an increased rating for degenerative 
joint disease, left knee; and advised the veteran of the 
allocation of  responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claims, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that he should submit all relevant evidence, de novo 
review of the claims was accomplished in December 2003, 
December 2005, and April 2006 and a Statement of the Case 
("SOC") and Supplemental Statements of the Case ("SSOCs") 
were issued.  

The rating decisions on appeal, the December 2003 SOC, and 
the December 2005 and April 2006 SSOCs provided the veteran 
with specific information as to why the claims were being 
denied and of the evidence that was lacking.  The December 
2003 SOC and the December 2005 and April 2006 SSOCs supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.  

The RO did not advise the veteran of the relevant Diagnostic 
Code for degenerative joint disease, left knee, nor provide a 
description of the rating formula for all possible schedular 
ratings for degenerative joint disease, left knee, from 0 
percent to the maximum, 50 percent, after the veteran timely 
filed a Notice of Disagreement in May 2003, contesting the 10 
percent rating for degenerative joint disease, left knee, 
granted by the RO in January 2003, but rather did so in the 
December 2003 SOC.  The veteran, however, was not thereby 
prejudiced because his degenerative joint disease, left knee, 
claim had already been substantiated in January 2003.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006)  
("[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103A notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.")  

In particular, the veteran was specifically advised through 
the January 2003 rating decision, which granted the initial 
disability rating of 10 percent, that in order to receive a 
higher evaluation, the evidence must show that the veteran 
had flexion limited to 30 degrees, extension limited to 15 
degrees, or moderate, recurrent subluxation or lateral 
instability.  The veteran had ample time to respond to the 
January 2003 rating decision, the December 2003 SOC, the 
December 2005 SSOC, and the April 2006 SSOC, so their timing 
did not compromise the essential fairness of the 
adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized VA to obtain and VA did 
obtain private medical records for the veteran's claims.  VA 
also obtained the veteran's VA medical records and service 
medical records (SMRs).  The treatment records were received 
and reviewed through February 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted in November 2002, July 2003, and October 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses

Increased Initial Rating for Degenerative Joint Disease, Left 
Knee

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original claim for 
service-connection was filed in June 2002, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's degenerative joint disease, left knee, is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
Part 4, DC 5010-5260.

DC 5010 provides that arthritis due to trauma and 
substantiated by radiographic findings should be rated as 
degenerative arthritis.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

For degenerative arthritis in the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca, 8 Vet. App. at 206.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, DC 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

An April 2002 VA x-ray report of both knees documented no 
acute infiltrate or pleural effusion, normal intercondylar 
tubercles, and mild narrowing of joint space in medial 
compartments, probably due to osteoarthritis.

At the November 2002 VA examination, the veteran reported 
that he was experiencing left knee pain and had 
intermittently since he injured it in November 1969 when he 
slipped and fell on the floor of a tank covered with 
hydraulic fluid.  The veteran stated that he did not seek 
care for the left knee injury until December 1969 when his 
left knee began to swell and give way.  

The VA examiner noted that the veteran was wearing a brace on 
the left knee.  The veteran denied using a cane or crutches.  
On physical examination, the VA examiner observed no 
tenderness, swelling, or instability of the knees.  The 
veteran was able to flex the left leg to 70 degrees with the 
brace on.  The VA examiner concluded that the veteran had 
degenerative joint disease of the left knee.

A June 2003 VA x-ray report of both knees documented minimal 
narrowing of the joint space in the medial compartment, 
likely due to early-stage osteoarthritis; somewhat decreased 
retropatellar space with no significant osteophytes seen; and 
no evidence of acute fracture or dislocation in the left 
knee.

At the July 2003 VA examination, the veteran complained of 
weakness, stiffness, swelling, giving way, locking, and 
fatigability in his left knee.  He complained of constant 
pain that decreased his mobility.  He reported having 
injections and using a brace and cane.  The veteran denied 
having surgery or episodes of dislocation or recurrent 
subluxation.

On physical examination, the left leg was noted to have a 
range of motion up to 70 degrees pain-free, and from 70-140 
degrees with pain.  The VA examiner observed extra 
fatigability, pain on movement, disturbance of motion, and 
interference with sitting, standing, and weight-bearing due 
to pain, but no swelling, edema, effusion, crepitation, 
atrophy, deformity, or instability.  The July 2003 VA 
examiner diagnosed the veteran with degenerative joint 
disease, left knee.

In the December 2003 Appeal to Board of Veterans' Appeals,  
the veteran asserted that his left knee swells when he is on 
his feet or walks, gives way often, and locks up 4 to 5 times 
a day, and that his left knee would need to be replaced if 
present treatment and therapy was unsuccessful.

A May 2004 magnetic resonance image (MRI) report of the left 
knee revealed that all ligaments were intact, the patellar 
and quadriceps tendon and the meniscus were normal, and there 
was no bony abnormality or effusion.  The impression was that 
there was no evidence of internal derangement of the left 
knee.  

At the December 2004 Board hearing, the veteran testified 
that his left knee gave way and locked up periodically and 
was painful.  The veteran further testified that he used a 
cane and brace due to lateral instability of the left knee. 

An October 2005 letter from Dr. B.L.M., the veteran's private 
physician, stated that the veteran needed a total knee 
replacement of the left knee; the veteran had lateral 
instability of the left knee which caused it to give way; the 
veteran had poor range of motion with limited flexion; and 
the veteran had 40 to 60 percent disability in his left knee.

At the October 2005 VA examination, the veteran reported 
using a left knee brace and a crutch.  He claimed he could 
stand for only about 15 minutes and walk more than a few 
yards.  He denied having rheumatoid arthritis, gout, or other 
inflammatory arthritis.  The veteran complained of constant 
pain in the left knee at a level of 7 to 8 on a ten-point 
scale and denied flare-ups of pain.

The veteran reported his left knee was unstable and gave way.  
He complained he experienced stiffness and weakness in the 
left knee, especially after standing.  The veteran denied 
ever visiting an emergency room for episodes of locking, 
dislocation, or subluxation of the left knee.

On physical examination, the examiner observed that the 
veteran favored the left leg and had no callouses on his 
feet.  No loss of bone or joint; swelling; localized 
tenderness; instability; grinding; bumps or masses; anterior 
or posterior cruciate ligament injury; medial, lateral, or 
collateral ligament injury; or deformity could be 
demonstrated.  The veteran reported diffuse, rather than 
localized, tenderness.  The left knee joint was not hot or 
red.  

The examiner stated that when he tried to perform a test for 
potential cartilage tears, the veteran complained that the 
examiner's grip on his lower leg hurt more than did the knee, 
and that the veteran complained of painful movement.  
Patellar, bursa, and meniscus abnormalities could not be 
demonstrated.  Although the veteran reported frequent 
effusion of the left knee, he denied warmth or redness.

Active flexion of the left leg was zero to 50 degrees, with 
discomfort from 10 to 50 degrees.  According to the examiner, 
the veteran limited the flexion of the left leg beyond that 
level.  Passive flexion for the left leg was zero to 20 
degrees, with an additional 95 degrees with discomfort for a 
total passive flexion of 115 degrees.  The veteran declined 
the opportunity to perform DeLuca testing, stating that such 
testing would be too painful.  Thus, the VA examiner reported 
that he was unable to document limitations to joint motion 
due to pain, weakness, abnormal movement, incoordination, or 
excess fatigability.  The VA examiner further stated that the 
listed pain level and the veteran's verbal expression of 
discomfort were not in concert. 

Noting that the May 2004 VA MRI report concluded there was no 
evidence of internal derangement of the left knee, the 
October 2005 VA examiner opined that it was less likely than 
not that any orthopedic surgeon would recommend the veteran 
undergo knee replacement surgery and questioned the 
reliability of the October 2005 letter from Dr. B.L.M.

The VA examiner also cited an October 2005 VA x-ray report 
that found faint chondrocalcinosis medially on the left knee, 
with mild narrowing of the medial femorotibial compartment 
and minimal narrowing of the patellofemoral compartment with 
associated retropatellar spurring superiorly.  The report 
noted that this was a new finding compared to the June 2003 
VA x-ray report.

The VA examiner concluded that it was at least as likely as 
not that the veteran had a very low pain threshold and that 
the veteran had faint chondrocalcinosis of the left knee.

As an initial matter, the Board has considered whether the 
veteran's knee disorder should be evaluated under alternative 
diagnostic codes that would result in a more favorable result 
to the veteran.  However, the Board has been unable to locate 
such a code.  DCs 5256, 5258, 5259, and 5261 do not apply 
here because the medical evidence does not establish that the 
veteran has ankylosis, a dislocated or removed semilunar 
cartilage, or limitation of extension to 45 degrees or less.   

Of particular note, the veteran argues that his left knee is 
subject to "give way" and laterally unstable.  However, the 
preponderance of the evidence is against such a finding, and 
38 C.F.R. § DC 5257 does not apply here.  The only objective 
medical evidence in support of lateral instability and 
subluxation of the veteran's left knee is the October 2005 
letter submitted by Dr. B.L.M., the veteran's private 
physician, which merely states that the veteran has been 
under his care and that the veteran's left knee needs a total 
replacement because it has lateral instability and gives way.  

To the contrary, considerable medical evidence in the record 
indicates that the veteran's left knee is neither unstable, 
nor experiences recurrent subluxation.  At the July 2003 VA 
examination, the veteran denied dislocation or recurrent 
subluxation of the left knee; during the October 2005 VA 
examination, the veteran denied ever seeking emergency care 
for dislocation or recurrent subluxation of the left knee; 
physical examinations conducted at the November 2002, July 
2003, and October 2005 VA examinations all documented no 
instability of the left knee.  

Clinical evidence does not support the veteran's assertions.  
The May 2004 VA MRI report of the left knee found no damage 
to the tendons, ligaments, and meniscus of the left knee and 
concluded that there was no evidence of internal derangement 
of the left knee.  Further, the October 2005 VA examiner 
found no evidence of damage to structures that stabilize the 
left knee, i.e., no evidence of anterior or posterior 
cruciate ligament injury or medial, lateral, or collateral 
ligament injury on the left knee.  Finally, the October 2005 
VA examiner questioned the reliability of Dr. B.L.M.'s letter 
because it indicated that the veteran needed a total left 
knee replacement due to lateral instability when the May 2004 
VA MRI report indicated that the veteran had no left knee 
instability. 

Standing alone, Dr. B.L.M.'s letter carries little probative 
value because no treatment records from Dr. B.L.M. were 
submitted to substantiate claims of  left knee lateral 
instability and giving way.  Dr. B.L.M.'s letter is even less 
persuasive in light of the considerable objective medical 
evidence from VA medical records indicating that the 
veteran's left knee is not unstable, especially the findings 
from the May 2004 VA MRI report and the October 2005 VA 
examination which indicate there is no structural damage to 
the left knee that would give rise to lateral instability and 
subluxation.  The May 2004 VA MRI report and the October 2005 
VA examination are strongly probative on the issue of the 
stability of the veteran's left knee because their 
conclusions were supported with documented clinical findings.

Because the preponderance of the objective medical evidence 
establishes that the veteran does not have instability or 
recurrent subluxation of the left knee, DC 5257 is not 
appropriate for evaluating his left knee condition.

However, because the October 2005 VA examination shows that 
the veteran has left leg flexion limited to less than 60 
degrees, his left knee condition can be evaluated under DC 
5260.  The record shows that at the October 2005 VA 
examination, the veteran actively flexed his left leg to 50 
degrees, with discomfort from 10 to 50 degrees.  However, 
noting that the veteran purposely limited flexion of the left 
leg, the October 2005 VA examiner passively flexed the left 
leg to 20 degrees without pain and to 115 degrees with 
discomfort.  

Dr. B.L.M.'s October 2005 letter stated that the veteran has 
a poor range of motion with limited flexion and opined that 
the veteran was 40 to 60 percent disabled in his left knee.  

The preponderance of the evidence does not support a 
disability rating for degenerative joint disease, left knee, 
in excess of 30 percent disabling.  Objective medical 
evidence from the October 2005 VA examination establishes 
that the veteran's left leg was actively flexed up to 50 
degrees and passively flexed up to 115 degrees.  For either 
measure of limited flexion, a disability rating in excess of 
30 percent under DC 5260 is not warranted.  

Dr. B.L.M.'s opinion that the veteran should be entitled to a 
40 to 60 percent disability rating because he has a poor 
range of motion and limited flexion is of no probative value 
because it is unsupported by any quantifiable measure of 
limitation of range of motion as required by DC 5260; 
provides no information on functional limitations considered 
under Deluca; and bears no information upon which to evaluate 
its data in light of the appropriate diagnostic codes.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).       

Regarding functional limitations under DeLuca, while the 
veteran refused to undergo functional limitations testing at 
the October 2005 VA examination, the Board notes that a 
DeLuca functional limitations assessment was made at the July 
2003 VA examination, where the range of motion of the left 
leg was documented as up to 70 degrees pain-free, and up to 
140 degrees with pain.  At that examination, the VA examiner 
observed extra fatigability, pain on movement, disturbance of 
motion, and interference with sitting, standing, and weight-
bearing due to pain.
Furthermore, the October 2005 VA examiner observed that the 
veteran's verbal expression of discomfort and the listed pain 
level were not in concert, and opined that it was least as 
likely as not that the veteran had a low pain threshold.

Factoring the DeLuca functional limitations into the 
evaluation of the veteran's left knee condition, the Board 
finds that a disability rating in excess of 30 percent under 
DC 5260 is not warranted because given the veteran's current 
measure of flexion limitation, a disability rating of 30 
percent would include adequate compensation for the 
additional functional limitations. 


Service Connection for Heart Disability 

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases, such as diabetes 
mellitus, become manifest to a compensable degree within one 
year of separation from service, such diseases are presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert, supra.

The medical evidence of record documents that the veteran was 
first diagnosed with and treated for a cardiac condition, 
atrial fibrillation, at the Cleveland Clinic in March 1997- 
approximately 27 years after he was discharged from active 
duty.  At that time, no cause of the condition was identified 
but a radiology report ruled out myocardial infarction.  
While the veteran's atrial fibrillation was initially 
successfully treated by conversion back to a normal rhythm 
and medications, he had two reversions since then and now has 
a continuous arrhythmia.  However, the record contains no 
objective medical evidence of current atherosclerotic heart 
disease (hardening of the arteries).  

Because there is no objective medical evidence of current 
atherosclerotic heart disease in the record, a grant of 
service connection for such condition is not appropriate.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  (holding 
that absent proof of a present disability, there can be no 
valid claim).  However, because the veteran currently has 
atrial fibrillation, he has established the first element of 
service connection under Pond for this condition.  

Apart from the lack of a finding of atherosclerotic heart 
disease, the Board has also examined the record to ascertain 
whether there is any basis to consider service connection for 
another cardiac disorder.  In this regard, SMRs show no 
complaints, diagnoses, or treatments for atrial fibrillation 
in service.   However, SMRs show that a February 1970 chest 
x-ray report observed questionable cardiomegaly (enlarged 
heart) and recommended correlation of this finding with 
clinical data and a lateral chest x-ray to resolve the issue.  
The veteran alleges that a prescription for Sansert, given to 
him for treatment of migraine headaches in service January 
1969, may have caused his heart to dilate.

SMRs confirm that the veteran was prescribed 50 tablets of 
Sansert in January 1969 for treatment of a migraine headache.  
According to the October 2005 VA examiner, Sansert has been 
known to cause retroperitoneal fibrosis which may lead to an 
enlarged heart.   

SMRs further show two other routine chest x-ray reports 
around the February 1970 chest x-ray-one in January 1970, 
the other in March 1970.  Both indicated no active disease.  
SMRs show no lateral chest x-ray was before the veteran left 
the service.  The veteran's March 1970 separation examination 
showed a normal heart.  

Because the preponderance of the evidence fails to 
establishes a nexus between the veteran's current atrial 
fibrillation and the questionable cardiomegaly originally 
noted in service or his consumption of Sansert in service, 
service connection is not warranted.

In February 2006, the veteran's private physician, Dr. 
B.L.M., opined that the veteran's current atrial fibrillation 
was due to an enlarged left atrium which was first detected 
in service.  Moreover, the medical evidence of record shows 
that in September 1991, the veteran was diagnosed with severe 
sinus bradycardia, asymptomatic, after having been admitted 
to a hospital for dizziness related to noxious vapors and 
exhaustion.  An echocardiogram done at that time showed an 
enlarged left atrium, a consistent finding in the record 
since 1991.  

However, an October 2005 VA examiner opined that it was as 
least as likely as not that the veteran's primary problem was 
sick sinus syndrome, initially presenting in 1991 with sinus 
bradycardia and secondarily presenting in 1996 with atrial 
fibrillation.  Noting that the veteran pursued a strenuous 
labor occupation post-service for over twenty years prior to 
developing atrial fibrillation and admitted to an alcohol 
problem when he first experienced heart problems, the October 
2005 VA examiner opined that alcoholic cardiomyopathy was a 
more likely cause of the veteran's sick sinus syndrome than 
the questionable cardiomyopathy in service or the 
prescription of Sansert tablets given to the veteran for 
treatment of migraine headaches in January 1969.  

The October 2005 VA examiner opined that the Sansert 
prescription unlikely caused the veteran's cardiomegaly 
because such an adverse outcome is usually associated with 
prolonged use of Sansert and not the brief interval claimed 
by the veteran; myocardial fibrosis or a dilated 
cardiomyopathy would not have resulted in a normal 
echocardiogram except for a dilated left atrium as found in 
1991 at St. Mary's Medical Center, in 1997 at the Cleveland 
Clinic, and in all of the veteran's subsequent 
echocardiograms; and the veteran currently has mitral 
insufficiency, which was not present on his separation 
physical examination and his previous echocardiograms. 

The Board finds the October 2005 VA examiner's opinion on the 
etiology of the veteran's current atrial fibrillation more 
probative than Dr. B.L.M.'s because the former was supported 
a persuasive rational linked to clinical findings in the 
record while the latter was not.

Finally, presumptive service connection does not apply here 
because atrial fibrillation is not a presumptive condition.

Accordingly, service connection for heart disability, to 
include atherosclerotic heart disease with recurrent atrial 
fibrillation is denied.


ORDER

An initial rating for degenerative joint disease, left knee, 
in excess of 30 percent disabling is denied.

Service connection for heart disability, to include 
atherosclerotic heart disease with recurrent atrial 
fibrillation, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


